Title: From Thomas Boylston Adams to Ebenezer Green, 6 January 1824
From: Adams, Thomas Boylston
To: Green, Ebenezer


				
					Mr Green.
					Quincy 6th Jany 1824
				
				I am compelled once more to demand payment in legal form of a quarter’s Rent, of the Farm &. Dwelling, where you live, which became due on the first of January Instant—Your immediate attention to this business, may save you and myself further trouble—Your’s & ca:
				
					Thomas B Adams Agentfor J Q Adams—
				
				
					A true copy of a letter delivered to Ebenezer Green, at the request of Thomas B Adams.
				
			